department of the treasury ivrerwacrevenue seavice washington d c tax exempt anc government ewtities fea uniform issue list set ep reta legend taxpayer a tittsssetssassessiee guardian eo tttreteternsecennnnant individual c t 4er eererntennenssn irax institution wo in shonen nnenenenannnentnn ttteteteneneeeseenenene account y tsssssssssenneneene institution uo tttettrerenrerererennees commission ge stttssstsesnessee siteeaseesemesnnncett amount d state n ttnsseanensesnesounes date n ttettisatseenetssnsense teetttstnssseeensnnsnse date date a neate tparineneiennnnenes ‘ se date date einen a a neneninini dear rrteenes this is in response to your ruling_request dated date as supplemented by correspondence dated september october date december and date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a age represents through his guardian and spouse guardian e that he received a distribution from ira x totaling amount d taxpayer a through guardian e asserts that his failure to accomplish a rollover within the 80-day period prescribed by sec_408 of the code was due to mistakes made by institution w and institution u taxpayer a through guardian e represents that on date guardian e was appointed as a guardian of person and guardian of property of taxpayer a through commission g a court order subsequently issued by the supreme court of state n guardian e was required to use the services of institution u as the financial advisory group to maintain and manage the funds of taxpayer a one of taxpayer a’s assets was ra x maintained at institution w taxpayer a had been previously married and his former wife had originally been listed as the beneficiary of ira x guardian e contacted institution w to request the necessary paperwork to arrange the transfer of ira x from institution w to institution u individual c an employee of institution w indicated that she would obtain the materials requested by guardian e including the original beneficiary document for ira x and a copy of the divorce and other paperwork regarding a distribution to the former wife ‘on date individual c provided part of the requested paperwork and indicated that the remaining documents were at another location documentation provided shows that individual c indicated that she would find and send the remaining documents on date relying on individual c to provide the remaining documents to institution u and in compliance with commission g guardian e requested a distribution from ira x by authorizing a trustee-to-trustee transfer of amount d to institution u during the transaction guardian e specifically requested that institution u open an ira account for taxpayer a guardian e did snsnsseenensevnnenevenanees hot become aware that individual c had not provided the documents timely or that institution u had failed to establish an ira for taxpayer a and instead had placed amount d in account y a money market non-4ra account until date when it was brought to her attention by her accountant the paperwork to complete the rollover of amount d was not provided to institution u until date which was after the 60-day period had expired amount d still remains in account y based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x ‘ sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be inthe manner provided under sec_72 of the code sec_408 dx3 of the code defines and provides the rules applicable to ira_rollovers sec_408 dx3 a df the code provides that sec_408 of the code does not apply to arly amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if a i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not ater than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 b of the code provides that sec_408 does not apply to any amount described in sec_408 3a i received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not included in gross_income because of the application of sec_408 sec_408 d of the code provides a similar 60-day rollover period for partial roliovers sec_408 of the code provides that the rolover provisions of sec_408 do not apply to any amount required to be distributed under section a sec_408 of the code provides that the secretary may waive the day requirement under sec_408 d a and d '3 d af the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a through guardian e is consistent with his assertion that his failure to accomplish a timely rollover of amount d to an ira within the 60-day rollover period was caused by mistakes made by institution w and institution u therefore pursuant to sec_408 3xi of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a perios of days from the date of this ruling to contribute amount d to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect fo such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 d of the code this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto cesnennunvennaanansenesaiaiie ‘this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent tf you have any questions regarding this letter please contact id number at blease forward all correspondence set sincerely yours phn be wtrokuwohy h littlejohn manager donzell employee_plans technical group ' enclosures deleted copy of letter_ruling notice of intention to disclose
